Argued January 24, 1927.
Plaintiff sued in trespass to recover for personal injuries due to an alleged assault and battery committed on him by defendant; judgment was entered for plaintiff and defendant has appealed.
The opinion of the court below, entering the judgment appealed from, explains that, "In delivering the verdict, the foreman of the jury stated $1,000 [thereof] *Page 520 
was compensatory damages and $5,000 was punitive damages." It is the rule in Pennsylvania that an award of exemplary damages must bear a reasonable proportion to the award of actual damages. In Rider v. York Haven W.  P. Co., 251 Pa. 18, 26,27, this court said: "In the present case the jury in a separate item found the compensatory damages sustained by the plaintiff to be $1,000.00, to which sum was added $2,700.00 for punitive damages, making the total verdict $3,700.00. We know of no case in our own State where punitive damages were allowed in almost treble the amount of the actual damage sustained. . . . . . It is difficult, if not impossible, to lay down any definite rule as to the amount of punitive damages which may be allowed under the facts of a particular case. However this may be, we quite agree with the views expressed by the Supreme Court of Kentucky in Buford v. Hopewell, 140 Ky. 666
[131 S.W. 502, 503], where it is said: 'We know no general rule upon the subject of awarding punitive damages except that the damages must not be so excessive as to indicate that the jury was influenced by passion or prejudice, and must have some reasonable relation to the injury and cause of it, and must not be disproportionate to the one or the other.' " Under the evidence of the case at bar the punitive damages were entirely disproportionate to the compensatory damages awarded. The learned trial judge evidently entertained the same view, but felt constrained to sustain the verdict upon the theory that the testimony was sufficient to warrant a finding that the plaintiff had been actually damaged in an amount much larger than the jury found. We cannot regard this as a sufficient reason for approving an award of punitive damages so disproportionate to the amount of compensatory damages allowed.
While the rule stated in the case just quoted from is not uniformly adopted throughout the United States, it seems to be the preponderant one. Many examples of the application of this rule may be cited: among *Page 521 
others, see Hunter v. Kansas City Rys. Co., 213 Mo. App. 233,248 S.W. 998, 1002; Pendleton v. Norfolk  W. Ry. Co., 82 W. Va. 274,  95 S.E. 941, 944; Hess v. Marinari, 81 W. Va. 500,94 S.E. 968, 971; Flanary v. Wood, 32 Tex. Civ. App. 250,73 S.W. 1072-3; Buford v. Hopewell, supra; Louisville  Nashville R. R. Co. v. Roth, 130 Ky. 759, 114 S.W. 264, 266; Mobile 
Montgomery R. R. Co. v. Ashcraft, 48 Ala. 15, 33; see also 16 A.L.R. 771-2; Sedgwick on Damages (9th ed.), vol. I, section 388; 8 R. C. L. 680-1, section 218; 17 C. J. 993, section 293.
Appellant contends, however, that, since no division of the $6,000 awarded plaintiff appears in the record, aside from the above-quoted excerpt from the opinion of the court below, this court lacks official knowledge that the jury made such a division; to this we cannot agree. It appears that the jury did not hand in a written verdict, but announced its award orally; and the only notation of this found upon the record is a mere memorandum to the effect that the jury rendered its verdict in favor of plaintiff for $6,000. No effort appears to have been made to state verbatim the terms in which the verdict was rendered. Moreover, counsel for appellant does not question the correctness of the judicial statement made by the court below, that the foreman of the jury, "in delivering the verdict," divided the damages in the manner already set forth. This is something more than what appellee calls the report of a mere colloquy between the court and jury; it is the only statement in the printed record of what actually occurred when the verdict was rendered, and, being unchallenged, we must accept it as a verity.
Though a jury is not bound to state the items of damages in its verdict, and, under some circumstances, the court may disregard such items when set forth, yet there are many instances in which it is not only proper to have such a statement but also where the court may request the jury to render its verdict in that form, that *Page 522 
is, to find a general verdict accompanied by specific findings of fact (Thompson v. Emerald Oil Co., 279 Pa. 321, 326); and when punitive as well as compensatory damages are involved in a case like the one now before us, it is entirely proper to have separate findings made by the jury when rendering the verdict. In passing on the present verdict, the court below acted under a misapprehension regarding the law of Pennsylvania, as is evidenced in its opinion by the judge presiding, wherein he said, "It is not the duty of the court to interfere with the decision of the jury as embodied in the verdict." Here, with the knowledge before it that the jurors had agreed upon and awarded exemplary damages in five times the amount of the actual damages fixed by them, it was the duty of the court either to reduce the exemplary damages (by an order affording plaintiff the privilege of accepting the reduction or a new trial) or to grant a new trial.
The judgment is reversed with a venire facias de novo.